*123Judgment, Supreme Court, New York County (Michael D. Stallman, J.), entered March 1, 2006, which denied petitioner’s application to annul respondents’ determination denying an accidental disability retirement, and dismissed the petition, unanimously affirmed, without costs.
The Medical Board’s finding that petitioner is not disabled is supported by some credible evidence (see Matter of Borenstein v New York City Employees’ Retirement Sys., 88 NY2d 756, 760-761 [1996]), including its own physical examinations of petitioner (see Matter of Goffred v Kelly, 13 AD3d 72 [2004]) showing normal reflexes and no weakness or atrophy, and MRI reports showing no significant neural compromise or nerve root involvement. The record shows that the Board properly considered petitioner’s conflicting medical evidence (see Borenstein, 88 NY2d at 761; Goffred, 13 AD3d at 73). Concur—Friedman, J.P., Marlow, Nardelli, Buckley and Kavanagh, JJ.